DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered.
Applicant's amendment/arguments filed on 2/11/21 as being acknowledged and entered.  By this amendment claims 12-20 are canceled and claims 1-11 and 21-41 are pending.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 21 and 32-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US PGPub 2009/0315163).
Claim 21:  Johnson teaches (Figs. 6-10) a semiconductor packaging method, comprising: providing a metal leadframe (LF) (110) including metal leads (117, 118) on at least 2 sides and a dielectric support material (128) in gaps between the metal leads (Fig. 9); providing a printed LF portion (105/113-119) [0024, 0028], on at least a portion of the metal leads, including printed metal traces that connect to and extend inward from at least one of the metal leads over the dielectric support material; and flip chip mounting an integrated circuit die on the printed LF portion [0031].
Claim 32:  Johnson teaches (Figs. 6-10) a semiconductor packaging method, comprising: providing a metal leadframe (LF) (110) including metal leads (117, 118) on at least 2 sides and a dielectric support material (128) in gaps between the metal leads (Fig. 9); printing metal traces (105/113-119) [0024, 0028], on at least a portion of the metal leads, that connect to and extend inward from at least one of the metal leads over the dielectric support material; and flip chip mounting an integrated circuit die (140-160) on the printed LF portion [0031].
Claim 33:  Johnson teaches (Figs. 6-10) a semiconductor packaging method, comprising: providing a metal leadframe (LF) (110) including metal leads (117,118) on at least 2 sides and a dielectric support material (128) in gaps between the metal leads (Fig. 9); printed metal traces (105/113-119) [0024, 0028], on at least a portion of the metal leads, that connect to and extend inward from at least one of the metal leads over 
Claim 34:  Johnson teaches at least some of the metal leads have a first end extending away from a center of the lead frame and a second end extending toward the center of the lead frame and wherein each printed metal trace has a first end deposited 
    PNG
    media_image1.png
    152
    616
    media_image1.png
    Greyscale
on the second end of one of the metal leads (Figs. 10; see below).   
Claim 35:  Johnson teaches each printed metal trace extends from the second end of one of the metal leads and toward the center of the lead frame (Fig. 10; see above).  
Claim 36:  Johnson teaches at least some of the metal leads have a first end extending away from a center of the lead frame and a second end extending toward the center of the lead frame and wherein each printed metal trace has a first end deposited on the second end of one of the metal leads (Fig. 10; see above).  
Claim 37:  Johnson teaches each printed metal trace extends from the second end of one of the metal leads and toward the center of the lead frame (Fig. 10; see above).  
Claim 38:  Johnson teaches at least some of the metal leads have a first end extending away from a center of the lead frame and a second end extending toward the 
Claim 39:  Johnson teaches each printed metal trace extends from the second end of one of the metal leads and toward the center of the lead frame (Fig. 10; see above).  
Claim 40:  Johnson teaches at least some of the metal leads have a first end extending away from a center of the lead frame and a second end extending toward the center of the lead frame and wherein each printed metal trace has a first end deposited on the second end of one of the metal leads (Fig. 10; see above).  
Claim 41:  Johnson teaches each printed metal trace extends from the second end of one of the metal leads and toward the center of the lead frame (Fig. 10; see above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 25, and 28 are rejected under 35 U.S.C. 103 as being obvious over Johnson et al. (US PGPub 2009/0315163), as applied to claim 21 above, and further in view of Sirinorakul et al. (US Patent 9,805,955).

Claim 23:  Sirinorakul teaches the ink includes copper or silver nanoparticles (Col. 9 lines 15-20).  
Claim 25:  Sirinorakul teaches a molding (342) the lead frame and IC die (Fig. 3M) (Col. 8 lines 17-20 and 43-48).  
Claim 28:  Sirinorakul teaches the metal leadframe is printed via inkjet printing using piezoelectric, thermal, acoustic, or electrostatic inkjet printing, screen printing, or flexographic printing (Col. 6 lines 57-65).    
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPub 2009/0315163), as applied to claim 21 above, and further in view of Wachtler et al. (US Patent 2017/0309549).
.  
Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPub 2009/0315163), as applied to claim 21 above, and further in Sirinorakul et al. (US Patent 9,805,955) and Wachtler et al. (US Patent 2017/0309549).
Claim 24:  Regarding claim 24, as described above, Johnson substantially reads on the invention as claimed, except Johnson does not teach wherein the printed metal has a porosity greater than, a mechanical strength less than, and an electrical conductivity less than the metal structures of the LFs.  Sirinorakul teaches wherein the printed metal has a porosity greater than, a mechanical strength less than, and an electrical conductivity less than the metal structures of the LFs (Claim 13; Col. 5 lines 1-5; Col. 9 15-20) as a result of sintering Au/Ag nanoparticle metal on a copper leadframe.  The materials and method used are the same as those claimed by applicant and therefore the printed metal would have the same resultant porosity, mechanical strength and electrical conductivity.  Further as taught by Wachtler the porosity can be controlled by the sintering process [0027-0028].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the printed metal taught by Johnson to have the properties claimed as the materials used by Sirinorakul as they are the same as applicant’s and because the process can be tailored as necessary as taught by Wachtler [0027-0028].
Claims 29:  Sirinorakul teaches a surface of the LFs include nano- roughening.  Nano-roughening is an inherent result of the sintering process as explained by Wachtler [0027-0028].
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPub 2009/0315163), as applied to claim 21 above, and further in view of Meyer-Berg et al. (US PGPub 2016/0358886)
.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPub 2009/0315163), as applied to claim 21 above, and further in view of Jiang (US Patent 2012/0193772)
Regarding claims 10 and 30, as described above, Johnson substantially reads on the invention as claimed, except Johnson does not teach the metal leads comprise at least one floating lead, and wherein the printed LF portion contacts the floating lead.  Jiang teaches including floating leads in a leadframe and printed LF portions (3111-3114) contacting the floating lead to accommodate different IC stacking configurations [0029-0032].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Johnson to have had the metal leads comprise at least one floating lead, and wherein the printed LF 
Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being obvious over Johnson et al. (US PGPub 2009/0315163), in view of Sirinorakul et al. (US Patent 9,805,955).
Claim 1:  Johnson teaches a semiconductor packaging method (Figs. 6-10), comprising: providing a metal leadframe (LF) (110) including metal leads (117, 118) on at least 2 sides and a dielectric support material (128) in gaps between the metal structures (Fig. 9); additively depositing a printed metal precursor material on at least a portion of the metal leads followed by sintering or curing to form a conductive trace (105/113-119) [0024, 0028], to provide a deposited LF portion including deposited conductive traces that connect to and extend inward from at least one of the metal leads over the dielectric support material (Fig. 10), flip chip mounting [0031] an integrated circuit die on the deposited LF portion.  Johnson does not teach a metal leadframe strip including a plurality of lead frames. Sirinorakul teaches a metal leadframe strip including a plurality of lead frames and printing metal routing layers on lead frames accommodating flip chip devices on the printed metal traces to improve routing capabilities while meeting the challenges of the packages thermal, mechanical and electrical integrity and (col. 1, Col. 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Johnson to have printed the conductive traces to improve the integrity of the package while accommodated flip chip technology as taught by Sirinorakul.  Further it is 
Claim 2:  Sirinorakul teaches the printed metal precursor material (324) comprises an ink comprising a material that is a solid or a precursor for a solid that forms a solid upon the curing or the sintering (Col. 3 lines 4-7; Col. 6 lines 57-67)).  
Claim 3:  Sirinorakul teaches the ink includes copper or silver nanoparticles (Col. 9 lines 15-20).  
Claim 5:  Sirinorakul teaches molding (342) then singulating the LF strip (Fig. 3M; Col. 8 lines 17-20 and 43-48).  
Claim 8:  Sirinorakul teaches the additively depositing comprises inkjet printing using piezoelectric, thermal, acoustic, or electrostatic inkjet printing, screen printing, or flexographic printing (Col. 6 lines 57-65).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPub 2009/0315163) and Sirinorakul et al. (US Patent 9,805,955), as applied to claim 1 above, and further in view of Wachtler et al. (US Patent 2017/0309549)
Regarding claims 11, as described above, Johnson and Sirinorakul substantially read on the invention as claimed, except Johnson and Sirinorakul do not teach the printed metal has a porosity of greater than 10%.  Wachtler teaches a sintered metal bond is typically porous because of the spaces that remain between the nanoparticles when the sintering is completed and is usually selected to fall within the range of 0-50% [0027-0028].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges 
Claim 4:  Sirinorakul teaches wherein the printed metal has a porosity greater than, a mechanical strength less than, and an electrical conductivity less than the metal structures of the LFs (Claim 13; Col. 5 lines 1-5; Col. 9 15-20).  Sirinorakul teaches a copper leadframe and a printed/sintered Au/Ag nanoparticle metal. The materials and method used are the same as those claimed by applicant and therefore the printed metal would have the same resultant porosity, mechanical strength and electrical conductivity.  Further as taught by Wachtler the porosity can be controlled by the sintering process [0027-0028].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the printed metal 
Claims 9:  Sirinorakul teaches a surface of the LFs include nano- roughening.  Nano-roughening is an inherent result of the sintering process as explained by Wachtler [0027-0028].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPub 2009/0315163) and Sirinorakul et al. (US Patent 9,805,955), as applied to claim 1 above, and further in view of Meyer-Berg et al. (US PGPub 2016/0358886)
Regarding claims 7, as described above, Johnson and Sirinorakul substantially reads on the invention as claimed, except Johnson and Sirinorakul does not teach the dielectric support material is provided by a top dielectric layer of a molded interconnect substrate (MIS).  Meyer-Berg teaches the dielectric support material is provided by a top dielectric layer of a molded interconnect substrate (MIS) as leadframes, PCB, MIS substrates, etc. are all known carrier substrates used to support IC devices [0024].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a an appropriate substrate to carry an IC device as taught by Meyer-Berg [0024] (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPub 2009/0315163) and Sirinorakul et al. (US Patent 9,805,955), as s 1 and 21 above, and further in view of Jiang (US Patent 2012/0193772)
Regarding claims 10, as described above, Johnson and Sirinorakul substantially reads on the invention as claimed, except Johnson and Sirinorakul does not teach the metal leads comprise at least one floating lead, and wherein the printed LF portion contacts the floating lead.  Jiang teaches including floating leads in a leadframe and printed LF portions (3111-3114) contacting the floating lead to accommodate different IC stacking configurations [0029-0032].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Ichikawa and Sirinorakul to have had the metal leads comprise at least one floating lead, and wherein the printed LF portion contacts the floating lead to accommodate different stacking IC configurations [0029-0032] as taught by Jiang.

Allowable Subject Matter
Claim 6 and 26 are allowed. The prior art of record does not teach repeating the determining and narrowing of the leadframe design process for at least one other IC die with similar size and I/O to the first IC die.  The two testing a narrowing phases then result in a final custom base and printed leadframe design based on the common features of the at least two custom candidate leadframe designs.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 21-41 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SARAH K SALERNO/Primary Examiner, Art Unit 2814